Citation Nr: 0836961	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a duodenal ulcer, from May 20, 1988, to October 3, 1989, on 
appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer, from October 4, 1989, on appeal from an 
initial grant of service connection.

3.  Entitlement to a compensable evaluation for the residuals 
of a right knee cartilage injury, from September 24, 1987, to 
October 3, 1989, on appeal from an initial grant of service 
connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee cartilage injury, from October 
4, 1989, on appeal from an initial grant of service 
connection.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military duty from January 1943 to 
October 1945.  The veteran was a prisoner-of-war of the 
German Government from February 1944 to May 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran has recently 
relocated to the State of Florida and as such, his claim is 
now being processed by the RO located in St. Petersburg, 
Florida.

The veteran's appeals for increased ratings for his ulcer and 
right knee disability were initially before the Board in 
August 1991.  At that time, the ulcer disability was 
evaluated as 10 percent disabling and the right knee 
condition was assigned a noncompensable evaluation.  These 
issues were remanded to the RO for additional development.  
While the claim was being developed and reviewed by the RO, 
an RO hearing officer issued a decision in April 1995 that 
granted a 10 percent rating for the right knee disability, 
effective November 2, 1994.  A July 1996 rating decision 
increased the evaluation for the duodenal ulcer to 20 
percent, effective October 3, 1989.  This rating action also 
changed the effective date of the 10 percent evaluation for 
the right knee disability to October 3, 1989.  The veteran 
continued to express disagreement with the evaluations 
assigned and thus they remained on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  

In June 1999, the Board once again remanded the two issues 
for the purpose of obtaining additional information, 
including the accomplishment of VA examinations.  The Board 
in January 2003 then denied increased evaluations for the 
veteran's service-connected duodenal ulcer and right knee 
disability.  The veteran was informed of that action and he 
subsequently appealed to the US Court of Appeals for Veterans 
Claims (hereinafter the Court).

After reviewing the January 2003 Board Decision, the Court 
vacated the decision with respect to these issues based 
principally on a finding of an inadequate VA knee 
examination.  The Court did not specifically comment on the 
issue involving the duodenal ulcer other than to note that 
another examination of the ulcer should occur.  Thus, in 
February 2006, the Board remanded the appeal to comply with 
the Court's decision.  The claim has since been returned to 
the Board.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the Board, in February 2006, remanded the 
appeal to the AMC for the purpose of obtaining additional 
information.  Specifically, the Board requested that, with 
respect to a previous examination accomplished of the 
veteran's duodenal ulcer, additional information be obtained 
from the examining physician.  The previous doctor was asked 
to perform another physical examination of the veteran in 
order to obtain current findings with respect to the ulcer.  

The claim was returned to the AMC and an attempt was made to 
locate the examiner.  It was discovered that the examiner was 
no longer employed by the VA.  As such, another examination 
was scheduled and ultimately performed.  A review of the 
examination report, dated May 2008, reveals that the exam was 
performed by a physician's assistant and not a physician.  
Moreover, the Board in its February 2006 specifically 
requested that an interpretation be accomplished with respect 
to a previous test.  A review of the May 2008 examination 
report reveals that such an interpretation was not 
accomplished.  

Additionally, in the May 2008 remand, the Board noted the 
following:

The representative also argued that the 
July 2006 VA examination again failed to 
adequately address the DeLuca factors, 
which was the basis for the Court's 
action in vacating the Board's 2003 
decision on the merits.  The 
representative argued that the 
physician's statement that the veteran's 
right knee had extension from minus 5 to 
0 degrees with pain, did not indicate 
where the pain began in that range.  He 
also argued that the VA doctor's 
statement that flexion was from 70 to 90 
degrees with pain was at odds with 
another portion of the examination which 
reported flexion as only from 0 to 45 
degrees, which made it unclear whether 
the veteran had pain at or beyond 45 
degrees, 70 degrees, and/or 90 degrees.  
He argued that the report noted that 
there were flare-ups along with painful 
motion, but that the report failed to 
assign or assess any additional 
limitation resulting during these flare-
ups, as required by DeLuca.  He requested 
a new orthopedic examination.

....

2.  Thereafter, the veteran should be 
scheduled for another VA orthopedic 
examination of his right knee, by a 
physician who has not previously examined 
him.  This examination should be 
conducted in conformance with all VA knee 
examinations, but must include an 
adequate and detailed discussion with 
clear findings with respect to the 
veteran's ranges of motion, limitations 
of motion based upon pain, and the best 
possible estimate of additional 
limitations to the knee resulting from 
pain during flare-ups consistent with the 
representative's November 2006 statement 
of argument.

The record indicates that the veteran did undergo an 
orthopedic examination of the knee in June 2008.  However, 
the examiner once again did not discuss the DeLuca factors.  
As noted above, the nondiscussion of the DeLuca factors was 
the basis for the Court's action in July 2005.  

Thus, upon reviewing the medical documents obtained as a 
result of the Board's September 2007 action, the Board is of 
the opinion that the requested information was not obtained.  
In other words, upon reviewing the claims folder, it is the 
Board's opinion that the RO/AMC did not comply with the 
remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the medical documents obtained did not 
specifically attain the information needed by the Board, the 
claim must be returned to the RO/AMC for the requested 
information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC/RO for the following 
development:

1.  The AMC/RO should arrange for an 
examination of the right knee by an 
orthopedist who has not previously seen 
or treated the veteran.  The purpose of 
the examination is to discover the 
severity of the service-connected right 
knee disability.  The claims folder, 
including any documents obtained because 
of this Remand, should be made available 
to the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The right knee should be examined for 
degrees of range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of each body 
part.  Moreover, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO/AMC should arrange for the 
veteran to be examined by an appropriate 
specialist, who has not previously 
examined him, and the specialist should 
comment on the severity of the veteran's 
duodenal ulcer.  The claims folder and a 
copy of this remand are to be made 
available to the examiner to review prior 
to the examination.  Any indicated tests 
and studies should be conducted and all 
findings should be reported in detail.

The examiner should state whether the 
veteran now has a duodenal ulcer and the 
symptoms and manifestations produced by 
such a disability.  Additionally, the 
examiner should comment on the June 2006 
"breath test", a copy of which is 
contained in the claims folder.  

The rationale for all opinions expressed 
should also be provided.  The claims 
folder and this Remand must be made 
available to the examiner for review 
prior to the examination.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should re-adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC), 
including all the evidence received since the July 2008 SSOC.  
The RO/AMC is reminded that the veteran's representative is 
Daniel G. Krasnegor, Esquire, located at Goodman, Allen & 
Filetti, PO Box 29910, Richmond, Virginia 23240, and not D. 
E. Boelzener, Esquire, as noted on the Board's September 2007 
action.  As such, all notifications should be sent to Mr. 
Krasnegor.  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  Due to the long 
length of this appeal, the RO/AMC should include in the SSOC 
all of the diagnostic rating criteria in effect for knees and 
ulcers since 1988.  This will ensure that the veteran has 
been properly informed of the rating criteria that will be 
used to evaluate his claim.  An appropriate period of time 
should be allowed for response. Thereafter, the case should 
be returned to the Board, if in order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




